10/18/2019   Case 1:20-cv-00001-JB-N Document 1-2 Detail
                                                   Filed by Entity Name
                                                            10/30/19    Page 1 of 2                             PageID #: 17
 Florida Department of State                                                                                      D           C




      Department of State / Division of Corporations / Search Records / Detail By Document Number /



         Detail by Entity Name
         Florida Profit Corporation
         FASTRX, INC.
         Filing Information

         Document Number                  P96000020571
         FEI/EIN Number                   XX-XXXXXXX
         Date Filed                       03/06/1996
         State                            FL
         Status                           INACTIVE
         Last Event                       ADMIN DISSOLUTION FOR
         ANNUAL REPORT
         Event Date Filed                 10/16/1998
         Event Effective Date             NONE
         Principal Address

         200 SE 2ND STREET
         SUITE 1250
         MIAMI, FL 33131

         Changed: 05/09/1997
         Mailing Address

         701 BRICKELL AVENUE
         SUITE 3000
         MIAMI, FL 33131
         Registered Agent Name & Address

         INTRASTATE REGISTERED AGENT CORPORATION
         701 BRICKELL AVENUE
         SUITE 3000
         MIAMI, FL 33131
         Officer/Director Detail

         Name & Address

         Title P

         SHRIVER, ANTHONY K
         200 SE 2ND ST STE 1250
         MIAMI, FL

         Title S                                                                                                         A
search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=FASTRX P96000…   1/2
10/18/2019   Case 1:20-cv-00001-JB-N Document 1-2 Detail
                                                   Filed by Entity Name
                                                            10/30/19    Page 2 of 2                             PageID #: 18

        DESNICK, JAMES D
        980 N MICHIGAN SUITE 1665
        CHICAGO, IL


        Annual Reports

        Report Year             Filed Date
        1997                    05/09/1997


        Document Images

        06/18/2007 -- Reg. Agent Resignation       View image in PDF format

        05/09/1997 -- ANNUAL REPORT                View image in PDF format

        03/06/1996 -- DOCUMENTS PRIOR TO 1997      View image in PDF format




                                                       Florida Department of State, Division of Corporations




search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=FASTRX P96000…   2/2
